Thomas, J.
If the jury are satisfied that a homicide was *304committed, and under such circumstances that, if done by a responsible agent, by one capable of committing a crime, it would be murder, either in the first or second degree, the only question remaining, and the important and vital question of the cause, is “ Were the prisoners at the bar capable of committing the offence ? ”
8. H. Phillips, (Attorney General,) 8f I 8. Morse, (District Attorney,) for the Commonwealth.
T. H. Sweetser Sf W. S. Gardner, for the defendants.
The law presumes men and women of the age of the prisoners to be sane, to be responsible agents. Where therefore a homicide is proved to have been committed in such way and under such circumstances as, when done by a person of sane mind, would constitute murder, the presumption of law, as of common sense and general experience, supplies that link. It presumes men to be sane till the contrary is shown. The presumption of law stands till it is met and overcome by the evidence in the case. This evidence may come, of course, as well from the witnesses for the government as the witnesses for the defence; and when the evidence is all in, the jury must be satisfied, in order to convict the prisoner, not only of the doing of the acts which constitute murder, but that they proceeded from a responsible agent, one capable of committing the offence. This is the rule to be applied to a case where the defence is idiocy, an original defect and want.of capacity. Whether the rule is modified where the defence relied upon is insanity, disease of the mind or delusion, it is not necessary now to inquire.

Verdict, guilty of murder in the second degree,